Citation Nr: 1309734	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-26 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether a reduction in the rating for service-connected osteoarthritis of the right ankle, from 10 percent disabling to 0 percent disabling, effective March 16, 2009, was proper.

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, reduced the rating for the Veteran's service-connected osteoarthritis of the right ankle from 10 percent disabling to 0 percent disabling, effective March 16, 2009.  

In May 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional relevant documents.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the Massachusetts Department of Veterans' Services (as reflected in a May 2004 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2010, the Veteran filed a VA Form 21-22 appointing Disabled American Veterans as his representative.  

The Board's decision restoring a 10 percent rating for service-connected osteoarthritis of the right ankle, effective March 16, 2009, is set forth below.  The claim for a rating in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The November 2009 rating decision which reduced the rating of the service-connected osteoarthritis of the right ankle from 10 percent disabling to 0 percent disabling, effective March 16, 2009, the June 2010 statement of the case (SOC), and the July 2011 supplemental SOC (SSOC) reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected osteoarthritis of the right ankle, from 10 percent disabling to 0 percent disabling, effective March 16, 2009, was not in accordance with law, the criteria for restoration of the 10 percent rating are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 3.344(c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Given the favorable disposition of the claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Historically, in a May 2006 rating decision, the Veteran was granted service connection and assigned an initial 10 percent rating for osteoarthritis of the right ankle, effective January 1, 2006.  The 10 percent rating was based on the results of a March 2006 VA examination.  At that examination, the Veteran described pain along the anterior edge of the ankle joint during the last five degrees of dorsiflexion when trying to stretch his right calf.  He also described posterolateral "clicking" when adducting and everting and then inverting his ankle.  On examination, active dorsiflexion of the right ankle was to 10 out of 20 degrees.  Passive dorsiflexion was to about the same level.  Plantar flexion was to 45 out of 45 degrees.  X-rays revealed a notable osteophyte along the anterior border of the tibia at the ankle joint as well as along the upper proximal border of the right tarsal navicula.  The hindfoot, in neutral, could only be brought to about 5 degrees of valgus and 20 degrees of varus and movement from valgus to varus with the mid foot inverted lead to a palpable tendon behind the lateral malleolus "popping" over some local bony projection.  The pertinent assessment was osteoarthritis of the right ankle.  

In light of the March 2006 VA examination, the RO assigned an initial 10 percent rating for osteoarthritis of the right ankle based on painful or limited motion of the right ankle.  

A February 2009 statement from the Veteran was construed by the RO as a claim for an increased rating for osteoarthritis of the right ankle.  He was afforded a VA examination on March 16, 2009 in conjunction with this claim.  The examiner noted that the Veteran walked to the examination room with a good gait and no limp.  Examination of the right ankle revealed no apparent swelling.  Flexion was full, from 0 to 20 degrees, four times, with no pain, weakness, fatigue, or lack of endurance.  Plantar flexion was from 0 to 45 degrees, four times, with no pain, weakness, fatigue, or lack of endurance.  There was good strength to resisted dorsiflexion and resisted plantar flexion.  Varus and valgus angulation was performed without any difficulty and there was no palpable tenderness.  The examiner indicated that the Veteran reported occasional discomfort with his right ankle as well as some continued weakness, but denied swelling.  He did not use an assistive device and reported that his occupation as a police officer and his activities of daily living were not affected.  The examiner indicated that there was no increase in pain on repetitive use of the right ankle and there was no history of flare-ups.  The examiner indicated that examination of the right ankle was normal and no functional impairment of the right ankle was elicited.  

Based on the March 2009 VA examination, in the November 2009 rating decision, the RO reduced the rating for the Veteran's service-connected osteoarthritis of the right ankle from 10 percent to 0 percent, effective March 16, 2009.  The Veteran has appealed this reduction.

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

In this case, the reduction in rating of the service-connected osteoarthritis of the right ankle from 10 percent to 0 percent disabling, effective March 16, 2009, did not result in a reduction in the amount of compensation payable to the Veteran (because the RO simultaneously granted service connection and assigned initial 10 percent ratings for tinnitus and for traumatic brain injury with headaches, effective March 16, 2009).  As such, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Thus, the Board will turn to the question of whether the rating reduction was proper.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 10 percent rating for the Veteran's service-connected osteoarthritis of the right ankle was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  Rather, as regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The November 2009 letter advising the Veteran of the November 2009 rating decision stated simply that "We determined that the [osteoarthritis of the right ankle] has/have gotten better, so we must reduce the assigned percentage."  The November 2009 rating decision reducing the rating for osteoarthritis of the right ankle, the June 2010 SOC, and the July 2011 SSOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  The RO did not address whether any improvement in the Veteran's osteoarthritis of the right ankle actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  

While the RO found that a compensable rating was not warranted, it failed to discuss overall improvement of the Veteran's osteoarthritis of the right ankle.  In this regard, the Board notes that, in his November 2009 notice of disagreement (NOD), the Veteran reported that he had been asked to be reevaluated because his right ankle had become worse since his last evaluation and described daily pain.  In a January 2010 statement, the Veteran indicated that, despite the March 2009 VA examiner recording that he was able to complete testing without pain, he had reported to the examiner that he was in pain during the examination.  He added that, as he had informed the VA examiner, he still experienced daily pain in his ankle, especially in the morning.  

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  In light of the RO's failure to consider and apply the provisions of 38 C.F.R. § 3.344 in its reduction of the Veteran's rating for his osteoarthritis of the right ankle, the 10 percent rating must be restored, effective March 16, 2009.


ORDER

Restoration of the 10 percent rating for osteoarthritis of the right ankle, effective March 16, 2009, is granted.  


REMAND

Review of the record reveals that further action on the claim for a rating in excess of 10 percent for osteoarthritis of the right ankle is warranted.  

The Veteran's osteoarthritis of the right ankle was most recently evaluated during a June 2011 VA examination.  The examination report indicates that dorsiflexion and plantarflexion of the right ankle were full, from 0 to 20 degrees and 0 to 45 degrees, respectively, with no pain, weakness, fatigue, or lack of endurance.  The examiner commented that examination of the right ankle was normal and there was no apparent functional impairment.  

During the May 2012 hearing, the Veteran testified that he experienced pain, discomfort, reduced flexibility, swelling, and flare-ups in regard to his right ankle.  He added that his right ankle condition was getting worse.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, to ensure that the record reflects the current severity of the service-connected osteoarthritis of the right ankle, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

The claims file also indicates that there are outstanding private treatment records which are potentially pertinent to this claim.  In this regard, the Veteran has submitted an April 2012 letter from his private physician, Dr. M.E., stating that he treated the Veteran for right foot and ankle pain in March 2012.  He described this pain as a longstanding problem and indicated that he had referred the Veteran to an orthopedic specialist, Dr. P.M., whom he would be seeing later that month.  During the May 2012 hearing, the Veteran testified that his right ankle had been treated by Dr. M.E., his primary care physician.  The only record from Dr. M.E. currently associated with the claims file is the April 2012 letter submitted by the Veteran in conjunction with his May 2012 hearing.  

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, the AMC/RO should take necessary action to associate with the claims file any pertinent treatment records from Dr. M.E. and Dr. P.M.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for osteoarthritis of the right ankle.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from Dr. M.E. and Dr. P.M. (as identified in the April 2012 letter discussed above).

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file or Virtual VA e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected osteoarthritis of the right ankle.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify and describe in detail all findings related to the service-connected osteoarthritis of the right ankle.  The examiner must conduct range of motion testing of the right ankle (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


